Bao, Chief Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the above entitled appeal for reappraisement is limited to the spark plugs exported from West Germany and entered for consumption after the effective date (February 27,1958) of Section 6(a) of the Customs Simplification Act of 1956 (T.D. 54165).
2. That the merchandise involved herein is not identified on the Final List (T.D. 54521) published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
3. That at the time of exportation thereof to the United States, the market value or the price at which such or similar merchandise was freely sold or freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of packing and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment, to the United States, was the invoice unit price, net packed.
4. That the said appeal for reappraisement may be deemed submitted for decision on the foregoing stipulation.
*840Upon the agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination o,f the value of the merchandise covered by said appeal for reappraisement and that such value is the invoice unit price, net packed.
Judgment will be entered accordingly.